Citation Nr: 1115979	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  08-12 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder claimed as PTSD.  

3.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter

ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from April 1946 to March 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the claims.  

The Veteran and his daughter presented testimony before the undersigned Veterans Law Judge (VLJ) in March 2010.  A transcript of the hearing is of record.  

The Board notes that during the pendency of the Veteran's appeal, the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  In light of the foregoing, the Veteran's claim for service connection for PTSD has been recharacterized as shown on the title page.

The claims were remanded by the Board in June 2010 in order for the RO/Appeals Management Center (AMC) to schedule the Veteran for appropriate VA examinations.  The actions directed by the Board have been accomplished and the matters returned for appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Board resolves reasonable doubt by finding that the Veteran has been diagnosed with PTSD as a result of active service in Korea.  

2.  The Board resolves reasonable doubt by finding that the Veteran's hypertension is etiologically related to active service.  

3.  There is no persuasive evidence of record establishing that the Veteran's low back disorder is etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the evidence must demonstrate that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

For certain chronic disorders, such as arthritis and hypertension, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a) (2010).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310(b) (2010).  In cases of aggravation of a Veteran's nonservice-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2010).

Prior to July 13, 2010, service connection for PTSD required: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2010).  Effective July 13, 2010, however, 38 C.F.R. § 3.304 (f) was amended to include a new paragraph (f)(3) that reads, in pertinent part, as follows: if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010).  The provisions of this amendment apply to the Veteran's claim.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 - 77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

The Veteran seeks service connection for an acquired psychiatric disorder, claimed as PTSD, which he contends is the result of his service in Korea as a military policeman (MP).  He indicates that he was stationed there between 1953 and 1954 but his service personnel records reveal that he was in Korea between November 25, 1965 and March 24, 1967.  The Veteran reports seeing fellow soldiers in sleeping bags with their heads cut off and truck loads of dead bodies and body parts.  He also reports that the Turks had heads on the gate entrance to the compound and bloody heads on the front of trucks.  The Veteran also asserts that when he arrived in Inchon, Korea, his unit had to come off the ship's side using nets to climb down with full combat gear.  See September 2006 statement in support of claim; March 2010 transcript.  

The Veteran's service treatment records reveal that he was seen in August 1952 due to an adjustment problem, which appears to have been related to the treatment he and his wife endured while stationed in Texas.  At the time of his retirement, the Veteran denied frequent trouble sleeping; frequent or terrifying nightmares; depression or excessive worry; and nervous trouble of any sort, and clinical evaluation of his psychiatric functioning was normal.  See March 1966 reports of medical examination and history.  The post-service medical evidence of record, however, reveals that he has been diagnosed with PTSD.  See Vet Center records.  

The Board remanded the claim in June 2010 to schedule the Veteran for an appropriate VA examination for the purpose of determining the Veteran's current diagnosis and to obtain an opinion as to whether any diagnosed condition is related to service.  The Veteran underwent a VA compensation and pension (C&P) mental disorders examination in July 2010, at which time his claims folder was not available for review.  In pertinent part, the Veteran reported serving in Korea as a MP, but not actively engaging the enemy during that time, though he was shot at on occasion.  Following mental status examination, an Axis I diagnosis of PTSD was provided.  The examiner noted that while a PTSD evaluation was not requested, it was mentioned in the C&P exam request and brought up by the Veteran as he is receiving treatment for PTSD at the Sacramento Vet Center.  It was the examiner's finding that the Veteran suffers from PTSD caused by his combat experiences serving in Korea as an MP.  The examiner stated that he was not in typical battles as such, but he was exposed to incoming mortars and artillery fire and saw a lot of carnage in very difficult situations.  The examiner also noted that the Veteran had more than the necessary symptoms to meet the criteria for the PTSD diagnosis.  

An addendum opinion was sought by the RO/AMC in order for the July 2010 mental disorders examiner to review the claims folder.  The addendum opinion was provided in November 2010.  The examiner reported receiving and reviewing the claims folder and found no reason to add to or make changes in the report.  He indicated that his opinion had not changed.  

In light of the amendments made to 38 C.F.R. § 3.304 (f)(3), and given the findings as reported at the time of the July 2010 VA C&P examination and the diagnosis of PTSD made in conjunction with the Veteran's assertions, the Board resolves all reasonable doubt in the Veteran's favor by finding that service connection for PTSD is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

The Veteran also claims service connection for hypertension, to include as secondary to an acquired psychiatric disorder claimed as PTSD.  VA regulations indicate that the term hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2010).  

The Veteran's service treatment records contain three blood pressure readings in which the diastolic pressure was 90 or greater and the post-service medical evidence of record includes a diagnosis of hypertension.  See e.g., records from UC Davis Medical Group; September 2006 letter from Dr. J. Bias.  Based on the foregoing, the Board remanded the claim in June 2010 in order for the RO/AMC to schedule the Veteran for an appropriate VA examination for the purpose of determining the Veteran's current diagnosis and to obtain an opinion as to whether any diagnosed condition is related to service.  The examiner who conducted the examination for hypertension was also asked to indicate whether any diagnosed hypertension is proximately due to or the result of any diagnosed psychiatric disorder.  

The Veteran underwent a VA C&P examination in July 2010, at which time his claims folder was not available for review.  In pertinent part, the Veteran reported that his hypertension had been under treatment "for many years," but he could not recall exactly how long.  He was also unable to provide a list of his blood pressure medicines.  The examiner noted that these include Adalat CC and potassium chloride and, presumably, a diuretic is also part of his regimen.  It was noted that the Veteran no longer checks his own blood pressure because his sphygmomanometer is broken.  He reported that his doctor always tells him his blood pressure is under control during his office visits.  Following physical examination, the Veteran was diagnosed with essential hypertension.  The examiner noted that given the Veteran's impaired memory on the subject and the unavailability of service treatment records, he could not resolve the question of whether hypertension had its onset during service without resort to mere speculation.  Regarding whether any diagnosis of hypertension was either caused or aggravated by an acquired psychiatric disorder, the examiner indicated that the July 2010 mental disorders examiner's determination should be referred to.

The Board notes at this juncture that the July 2010 mental disorders examiner indicated that as a psychologist, he was familiar enough with stress literature to know that the high levels of stress found in PTSD usually produce higher levels of cortisol than normal and that individuals with high levels of cortisol have a higher risk of having cardiovascular problems, including myocardial infarctions and hypertension.  The examiner indicated that it is at least as likely as not that the hypertension was caused by and/or aggravated by the PTSD symptoms and the consequent high levels of stress.  The other July 2010 VA examiner agreed that an acquired psychiatric disorder could aggravate (but not cause) hypertension, but the absence of records relating to the initial diagnosis and treatment of hypertension made it impossible to resolve the issue without resort of mere speculation.  

An addendum opinion was sought by the RO/AMC, which was provided in November 2010.  The examiner reported reviewing the claims folder and provided an opinion that it is at least as likely as not that the Veteran's essential hypertension had its onset during military service.  The rationale for this opinion was that there was evidence of elevated diastolic blood pressure readings documented on April 15, 1960, January 11, 1963, January 14, 1963, October 2, 1963 and March 1, 1966 but no evidence of a diagnosis of hypertension in the documents that pertain to the time the Veteran was in active service or within the next year of the date he was discharged.  The examiner was also of the opinion that hypertension is less likely as not caused by any diagnosed acquired psychiatric disorder, but it is at least as likely as not worsened by the psychiatric condition.  The rationale for this opinion was there was no evidence of a psychiatric condition being the direct cause of the Veteran's hypertension, but it is known that persistent physical and mental stress has the potential to worsen an already existing hypertension condition.  

In light of the opinion provided in the November 2010 addendum report, the Board resolves all reasonable doubt in the Veteran's favor by finding that service connection for hypertension is warranted on a direct basis.  38 C.F.R. §§ 3.102, 3.303 (2010).

Lastly, the Veteran claims that he has a low back disorder as a result of active service.  He contends that he reported a back problem at the time of his discharge from service and that he continued to have problems with his back after his separation from service, to include chronic pain and stiffness.  See September 2006 statement in support of claim; March 2010 transcript.  

The Veteran's service treatment records reveal treatment in June 1966 for back strain that occurred after physical training two to three weeks prior and the Veteran's complaint of recurrent back pain at the time of a November 1966 retirement examination.  See health record; report of medical history.  Therefore, he has one of the elements required to substantiate a claim for service connection, namely medical evidence of an in-service injury.  The Veteran also has another element required to substantiate a claim for service connection since the post-service medical evidence of record documents a current low back disability diagnosed at the time of a July 2010 VA C&P examination as degenerative arthritis of the thoracic and lumbosacral spine segments; degenerative disc disease (DDD), L4-L5; and spondylolisthesis, L4 on L5.  At this juncture, the Board notes that it finds the Veteran's report of continuity of symptomatology following his discharge from service to be both competent and credible.  See Layno, 6 Vet. App. at 470.



The question to be resolved in this case, therefore, is whether the Veteran's low back disorder is etiologically related to active service.  In that regard, there are several opinions related to the etiology of the Veteran's low back disorder.  

The Veteran underwent a VA C&P spine examination in April 2007, at which time he was diagnosed with degenerative joint disease (DJD) L4-S1, grade I spondylolisthesis L4-L5, and mild DDD L4-L5 seen on x-ray.  An etiology opinion was subsequently supplied in September 2007 by the same VA examiner, who reported after reviewing the claims folder that it is not at least as likely as not that the recurrent back condition treated in the military service was related to the current low back disability.  The examiner cited the fact that there is one tabbed element in the service records in 1966 of back strain following a physical training exercise with no other tabbed elements showing recurrence of that condition and no other medical records to suggest an extensive interval history between 1966 and the present.  The examiner also noted that the Veteran had a 10 year history of working as a janitor, which is a physical job, and that there were many other factors that could have contributed to his current back condition without implicating his one service-related strain incident.  

The Board does not afford this opinion any probative value since the VA examiner did not address the Veteran's competent and credible report of continuity of symptomatology involving his low back after service.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).

In a May 2008 letter, Dr. J. Bias reports that the Veteran has chronic back pain and that this diagnosis is likely as not to have been associated with an injury sustained while he was in the military.  The Board notes that in a September 2006 letter, Dr. Bias reported that the Veteran had been under his care for the past eight years and had chronic back pain.  In other records, Dr. Bias reported that the Veteran had degenerative changes in the upper back and lumbosacral spine.  See February 2007 and May 2007 letters to the Veteran.  Dr. Bias' May 2008 opinion is not afforded any probative value as he did not provide a rationale in support of his opinion.  Id.  The Board also notes that Dr. Bias indicated the Veteran's chronic back "pain" was as likely as not associated with an in-service injury.  Pain alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Veteran underwent a VA C&P examination in July 2010, at which time his claims folder was not available for review.  In pertinent part, it was noted that although the Veteran could not recall any specific instance of back injury while in service, he did say he was obliged to do a lot of lifting while on active duty and that he did have what he described as "minor backache" at the time of discharge.  In the years since, he has had recurring low back pain; however, in recent years he has experienced a change in the pattern of the pain in that it is now more severe, more frequent, and radiates into both posterior thigh areas.  Following physical examination and review of x-ray reports of the thoracic and lumbosacral spine segments, the Veteran was diagnosed with degenerative arthritis of the thoracic and lumbosacral spine; DDD, L4-L5; spondylolisthesis, L4 on L5; and lumbar radiculopathy.  In regards to the question of whether any current back disorder had its onset during active service or is related to any in-service disease, event or injury, the examiner reported that absent a review of the Veteran's service treatment records to find out what, if any, back injury occurred or was treated during service, the issue could not be resolved without resort to mere speculation.  

An addendum opinion was sought by the RO/AMC, which was provided in November 2010.  The examiner reported reviewing the claims folder and provided an opinion that the conditions degenerative arthritis of the thoracic spine and lumbosacral spine, spondylolisthesis, L4 on L5, degenerative disc disease, L4-L5 and lumbar radiculopathy reported in the diagnoses list in the last C&P examination are less likely than not related to military service.  The rationale in support of this opinion was that back strain was reported in June 1966 and that recurrent back pain was mentioned in the report of medical history dated March 31, 1967 (retirement date).  The examiner also indicated that in the same document, "non-specific, mild low back ache - x-rays negative" was noted and that at the last C&P evaluation, no back strain was found but x-ray revealed other findings as the cause of the Veteran's back symptoms.  Also, the Veteran reported that in the years since, after the event during service, "...he has had recurring low back pain but that in recent years he has experienced a change in the pattern of the pain in that it is no more severe, more frequent, and radiates into both posterior thigh areas."  The examiner noted that there is no evidence of back complaints reported within the next year of the date he was discharged.  Conditions of degenerative arthritis of the thoracic and lumbosacral spine and spondylolisthesis, L4 on L5, are more likely than not related to aging.  Degenerative disc disease, L4-L5, and lumbar radiculopathy are more likely than not related to post-military service events.  The examiner concluded by stating that it is less likely than not that current back disorders diagnosed had its onset during active service or are related to any in-service disease, event or injury.  

The Board acknowledges that at one point, the VA examiner indicates that there is no evidence of back complaints reported within the next year of the date the Veteran was discharged from service, which appears to indicate that the Veteran's complaints of continuity of symptomatology were not considered.  Prior to this statement, however, the examiner clearly noted that the Veteran had reported recurring low back pain in the years after the event during service.  As such, the Board finds that the VA examiner did take into account the Veteran's report of continuous symptoms involving his back following his discharge from service.

The Board also notes that the VA examiner incorrectly identified March 31, 1967 as the date of the examination conducted prior to the Veteran's discharge from service.  Although this is the date on which the Veteran retired from service, the date of the examiner noted by the VA examiner was actually November 1966.  See report of medical history.  There is no harm in proceeding, however, as the information contained in the November 1966 report was correctly noted by the examiner.  

It was the VA examiner's opinion that the Veteran's diagnosed back disorders are less likely than not related to military service because x-rays were reported as negative at the time of the March 1967 [sic] retirement examination, the conditions of degenerative arthritis of thoracic spine and lumbosacral spine and spondylolisthesis, L4 on L5, are more likely than not related to aging, and DDD, 


L4-L5 and lumbar radiculopathy are more likely than not related to post-military service events.  This opinion is afforded high probative value because a detailed rationale in support of it was provided.  See Prejean, 13 Vet. App. at 448-9.  While the Veteran appears to challenge this opinion and states that there is no proof that he injured his back after service, the Board finds his argument not to be persuasive.  The VA examiner did not state that the Veteran's DDD, L4-L5 and lumbar radiculopathy were related to any post-service injury; rather, he indicated that they were related to post-military service events.  At no point did the examiner indicate that the Veteran has suffered any post-service injury to his back.  Rather, in formulating the opinion the examiner noted that the Veteran had recurring low back pain but that in recent years he had experienced a change in the pattern of the pain in that it is now more severe, more frequent, and radiates into both posterior thigh areas

The Board acknowledges that the Veteran has reported a continuity of back symptoms since service.  However, even considering these complaints the VA examiner determined that the Veteran's current low back disorders were not related to his active service.  In providing this opinion, the examiner specifically noted negative x-rays of the spine at the time of the Veteran's separation from service.  The Board has considered the Veteran's lay testimony.  However, given the negative x-rays of the spine during service and the persuasive medical evidence indicating that his current back disorders are not related to service, the Board finds that the Veteran's lay testimony is not sufficient to establish service connection. 

In the absence of persuasive evidence establishing an etiological relationship between the Veteran's diagnosed low back disorder(s) and service, service connection is not warranted and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

As service connection has been granted for PTSD and hypertension, any defect in the notice or assistance given to the Veteran was harmless.  As for the Veteran's other claim, prior to the issuance of the September 2007 that is the subject of this appeal, the Veteran was advised of the evidence necessary to substantiate a claim for service connection and of his and VA's respective duties in obtaining evidence.  See March 2007 letter.  This letter also provided the Veteran notice of the appropriate disability rating and effective date of any grant of service connection, as required by Dingess/Hartman.  Accordingly, the duty to notify has been fulfilled.

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  This duty has also been met, as the Veteran's service, VA and private treatment records have been associated with the claims folder and the Veteran was afforded an appropriate VA examination in connection with his claim.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  The RO complied with the Board's June 2010 remand instructions in that the Veteran was afforded a VA examination in July 2010 and an addendum was provided in November 2010.  The examiner reviewed the claims folder and provided a medical opinion, supported by rationale, that was based upon review of the claims folder and the Veteran's lay statements.  Thus, additional development is not required and the RO complied with the June 2010 remand.

In March 2011, the Veteran submitted a February 2010 statement from his VA psychologist diagnosing PTSD.  As his claim for PTSD has been granted, remand for the issuance of a supplemental statement of the case is not required.

The Board notes that the Court has held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with that regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, - Vet. App. -, No. 08-4080 (Jul. 1, 2010).  In this case, the undersigned VLJ set forth the issues to be discussed at the hearing and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  See March 2010 hearing transcript.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  Rather, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of those elements.  As such, the Board finds that consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.


For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


ORDER

Service connection for PTSD is granted.

Service connection for hypertension is granted.

Service connection for a low back disorder is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


